DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “a downhole autonomous cutting tool” in lines 2 and 2-3. It is unclear if these are the same structures or different.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sheiretov (WO 2020/006333) in view of Kennedy (US 2019/0345779) and in further view of Castillo (US 2016/0356111).
With respect to claim 1: Sheiretov discloses a downhole autonomous cutting tool (12) configured to cut a pipe in a wellbore, the downhole autonomous cutting tool comprising: 
a body (70, 80) comprising a hydraulic motor (122), the body having a generally cylindrical configuration such that the body limits a downhole flow of fluids past the autonomous cutting tool between the autonomous cutting tool and the pipe when the tool is deployed in the pipe (Fig. 2); 
a locking unit (72) attached to the body (Fig. 2), the locking unit actuable to engage inner surfaces of the pipe in the wellbore (¶ [0037, 0045]; Fig. 2); 
a sensor module (60) operable to detect interactions between the pipe and walls of the wellbore (¶ [0034]); 
an actuation unit (74) attached to the body (Fig. 2) and rotatable by the hydraulic motor (¶ [0034-38]), the actuation unit operable to move a plurality of cutting elements (130) between a running position and a cutting position (¶ [0047-48]); and 
a control unit (¶ [0034]) in electronic communication with the sensor module, the locking unit, and the actuation unit (¶ [0034]), the control unit is configured to: 
actuate the locking unit to engage inner surfaces of the pipe in the wellbore (¶ [0037, 0045]; Fig. 2); and 
operate the actuation unit to move the plurality of cutting elements from the running position to the cutting position (¶ [0047-48]).
Sheiretov does not disclose the sensor module comprises an acoustic transmitter oriented to send an acoustic signal radially outward relative to an axis of the tool or that the control unit is 
Kennedy teaches a control unit is configured to identify a location where interaction between the pipe and the walls of the wellbore limits downhole movement of the pipe based on output of the sensor module (¶ [0066-70]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the identification of Kennedy with the invention of Sheiretov since doing so would reduce wear on the equipment (Kennedy ¶ [0066]). The combination of Sheiretov and Kennedy does not teach the sensor module comprises an acoustic transmitter oriented to send an acoustic signal radially outward relative to an axis of the tool.
Castillo teaches it is known in the art to for a sensor module (90) to have an acoustic transmitter (¶ [0036]) oriented to send an acoustic signal radially outward relative to an axis of the tool (¶ [0036]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the acoustic transmitter of Castillo with the invention of Sheiretov and Kennedy since doing so would aid in measuring different parameters related to drilling, borehole properties, and formation properties (Castillo ¶ [0036]).
	With respect to claim 2: Kennedy from the combination of Sheiretov, Kennedy, and Castillo further teaches the locking unit comprises a packer (350; ¶ [0072-73]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the packer of Kennedy with the invention of Sheiretov, Kennedy, and Castillo since doing so would allow the packer to perform its intended function of isolating sections of the wellbore.
	With respect to claim 3: The combination of Sheiretov, Kennedy, and Castillo does not explicitly teach the locking unit comprises slips. Examiner takes official notice that it is old and well known in the art for a locking unit in a wellbore to comprise slips. Therefore, it would be obvious to one having ordinary skill in the art at the time of filing to substitute the slips known in the art for the locking 
	With respect to claim 5: The combination of Sheiretov, Kennedy, and Castillo does not explicitly teach the acoustic signal has a frequency of 20-30 kHz. It would have been obvious to one having ordinary skill in the art at the time of filing, to contrive any number of desirable ranges/values for the frequency of the acoustic signal limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/value involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). The frequency is a results effective variable since different frequencies will travel different distances. In Castillo the purpose of the acoustic signal is to send it outward to detect properties in the wellbore (Castillo ¶ [0036]). Depending on the range desired different frequencies could be selected.
With respect to claim 6: Castillo from the combination of Sheiretov, Kennedy, and Castillo further teaches the sensor module further comprises an acoustic receiver (¶ [0036]) and the control unit is configured to identify properties of a borehole based on output of the sensor by a change in attenuation of the acoustic signal (¶ [0036]). Kennedy from the combination of Sheiretov, Kennedy, and Castillo further teaches sensors detect the location where interaction between the pipe and the walls of the wellbore limits downhole movement of the pipe (¶ [0066-70]). 
	With respect to claim 7: Castillo from the combination of Sheiretov, Kennedy, and Castillo further teaches the sensor module (90) comprises an electromagnetic transmitter (¶ [0036]) oriented to generate magnetic field radially outward relative to the axis of the tool (¶ [0036]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the acoustic transmitter of Castillo 
	With respect to claim 8: Castillo from the combination of Sheiretov, Kennedy, and Castillo further teaches the sensor module further comprises an electromagnetic receiver and the control unit is configured to identify properties of a borehole based on output of the sensor by a change in the different sensor outputs (¶ [0036])
Kennedy from the combination of Sheiretov, Kennedy, and Castillo further teaches sensors detect the location where interaction between the pipe and the walls of the wellbore limits downhole movement of the pipe based on different senor outputs (¶ [0066-70]). 
	With respect to claim 12: Sheiretov from the combination of Sheiretov, Kennedy, and Castillo further teaches the actuation unit comprises a plurality of linear actuators (¶ [0038, 0048]) attached to the plurality of cutting elements (¶ 0039, 0041, 0048]; Fig. 2), each linear actuator operable to move an associated cutting element radially relative to the axis of the tool (¶ [0039, 0041, 0048]; Fig. 2).
	With respect to claim 13: Sheiretov from the combination of Sheiretov, Kennedy, and Castillo further teaches each of the cutting elements comprises a milling knife (130; ¶ [0040]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sheiretov, Kennedy, and Castillo as applied to claim 1 above, and further in view of Redlinger (US 2009/0266544).
With respect to claim 9: The combination of Sheiretov, Kennedy, and Castillo does not explicitly teach the sensor module comprises an ultrasonic sensor. Redlinger teaches it is known in the art for sensing/logging equipment to include multiple sensors including an ultrasonic sensor (¶ [0108]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the ultrasonic .

Claims 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheiretov in view of Kennedy and in further view of Winkler (US 2016/0053566).
	With respect to claims 14 and 15: All aspect of the claimed invention are taught Sheiretov and Kennedy as discussed in the rejection of claim 1 above except for the hydraulic motor has a rotor embedded inside a stator. Winker teaches it is known in the art for a hydraulic motor (32) to have a rotor (34) embedded inside a stator (36; Fig. 1). It would be obvious to one having ordinary skill in the art at the time of filing to combine the rotor and stator of Winker with the invention of Sheiretov and Kennedy since doing so would aid in supplying power to the equipment (Winkler ¶ [0022]).
	With respect to claim 16: All aspects of the claimed invention are taught as discussed in the rejection of claim 2 above.
With respect to claim 17: All aspects of the claimed invention are taught as discussed in the rejection of claim 3 above.
With respect to claim 20: All aspects of the claimed invention are taught as discussed in the rejection of claim 12 above.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sheiretov, Kennedy, and Winkler as applied to claim 14 above, and further in view of Castillo.
With respect to claim 18: All aspects of the claimed invention are taught as discussed in the rejection of claim 1 above.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sheiretov in view of Kennedy and in further view of Stokes (US 2021/0115747).
With respect to claim 21: All aspect of the claimed invention are taught Sheiretov and Kennedy as discussed in the rejection of claim 1 above except for the downhole autonomous cutting tool being controlled by a flow rate and sending a signal to open a main valve to allow flow through the downhole autonomous cutting tool and retrieving the cut pipe. Stokes teaches it is known in the art for a tool to be controlled by a flow rate sending a signal to open a main valve to allow flow through the tool (Claim 21; Abstract) and retrieving a cut casing (¶ [0009, 0086-87]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the valve system and casing removal of Stokes with the invention of Sheiretov and Kennedy since doing so would aid in controlling the power of the tool (Stokes Abstract) and prevent the cut out casing from obstructing the wellbore.

Allowable Subject Matter
Claims 10-11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KRISTYN A HALL/Primary Examiner, Art Unit 3672